Per Curiam.
This case concerns an appeal from proceedings had by the Board of Sanitary Commissioners of the City of Indianapolis in a sewer construction project and the making of assessments.
Under Section II of appellants’ brief “JURISDICTION OF THE SUPREME COURT” it is stated that *400this Court has jurisdiction because it involves the taking of property “without just compensation” under the Indiana Constitution and also “The validity of a resolution of a municipal corporation” and “This action involves an injunction to prevent the establishment of a sewer or drain.”
In a review of the briefs presenting the questions, we fail to find any real points seriously urged upon the issue of taking property “without just eompensation”. We do not find that the “validity of an ordinance of a municipal corporation” is involved. As stated, it concerns a mere resolution of a sanitary board. We do not believe the resolution itself or the right to make it is seriously involved, but rather certain procedural steps taken, which may or may not be defective, are questioned. For that reason, we find no constitutional question involved with reference to a municipal ordinance which would give us jurisdiction.
Under Burns’ §4-214, only interlocutory orders resulting from injunctive actions are appealable to this Court — not final judgments which must go to the Appellate Court.
For the reasons stated, we find that this cause of appeal properly belongs in the Appellate and it is accordingly ordered transferred to that court.
Achor, J., not participating.
Note: — Reported in 206 N. E. 2d 134.